DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 29 have been amended.  Claims 2, 4, 7-8, 11, 13, 15-16, 18, 23, 25, and 30-37 are cancelled.  Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are pending, and  are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Michael J. Campolongo on 05/10/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1 and 29 overcome the reaction.  The rejection is withdrawn.


Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claims 1 and 29 by further limiting the adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the bismuth material and the promoter are each dispersed within pores of the support, and wherein the promoter comprises a silicon material or a tungsten material does not overcome the rejection.  However, Applicant’s amendment does not overcome the rejection.  
Specifically, the `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and wherein the bismuth oxide is at least partially derived from a bismuth salt precursor, wherein the bismuth oxide is Bi2O3 [0006].  The `896 publication further discloses the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); the support may have a surface area of about 10 m2/g to about 600 m2/g, about 20 m2/g to about 300 m2/g or about 250 m2/g to about 350 m2/g [0036]; the metal oxide on the support can have a surface area of about 20 m2/g to about 600 m2/g, or about 50 m2/g to about 600 m2/g, or about 250 m2/g to about 350 m2/g [0014]; and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007], wherein titanium oxide is TiO2 [0032].   Even though the `896 publication considers the high surface area metal oxide as a part of support, silicon oxide is part of the absorbent and can also be interpreted as a promoter in Applicant’s claims because a product is inseparable from its properties (i.e. the absorbent functions as a support and a promoter).  Therefore, the rejection is maintained.


Claim rejection under 35 U.S.C.§103(a)
 
Applicant canceled claim 2.  The rejection of claim 2 is moot.
In terms of rejection of claim 26, the `896 publication does not teaches an adsorbent composition comprising tungsten oxide nor the specific compositions of from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and from about 69 wt% to about 94 wt% titania (TiO2).  However, the differences are further taught and/or suggested by the `213 publication discloses a shaped catalyst 
    PNG
    media_image1.png
    38
    516
    media_image1.png
    Greyscale
 which contain bismuth oxide, tungsten oxide, and titania (titanium dioxide), see claim 2.   In terms of the ratio of bismuth oxide, tungsten oxide, and titania, claim 2 of the `213 publication teaches “a-h”, “x”, and “y”, which would have rendered Applicant’s claim 26 obvious unless unexpected results are demonstrated for the criticality of the claimed range.   Therefore, the rejection is maintained.
  
The following rejections are necessitated by the amendment filed 05/10/2022:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 14 defines the support comprises aluminum oxide, titanium oxide, oxide, or silica.  However, a narrower scope of “aluminum oxide, titanium oxide, and silica (silicon dioxide)” is encompassed by a broader scope of “oxide”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 27-29  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/030896 (“the `896 publication”) to Vityuk et al.

Applicant’s claim 1 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm, wherein the promoter comprises tungsten oxide or silicon oxide. 

The `896 publication discloses an adsorbent composition comprising a mixture of a bismuth oxide and at least one active metal oxide on a support, wherein the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof, and wherein the bismuth oxide is at least partially derived from a bismuth salt precursor, wherein the bismuth oxide is Bi2O3, and the adsorbent composition can include about 0.1% to about 2% by mass, or about 2% to about 50% by mass, or about 5% to about 15% by mass, or about 8% to about 11% by mass of the bismuth material [0006].  The `896 publication further discloses the support can be a high surface area metal oxide including a titanium oxide, a cerium oxide, an aluminum oxide, a silicon oxide, zirconium oxide, magnesium oxide, zeolites, activated carbon and mixtures thereof; the support can further include silicon dioxide (SiO2); the support may have a surface area of about 10 m2/g to about 600 m2/g, about 20 m2/g to about 300 m2/g or about 250 m2/g to about 350 m2/g [0036]; the metal oxide on the support can have a surface area of about 20 m2/g to about 600 m2/g, or about 50 m2/g to about 600 m2/g, or about 250 m2/g to about 350 m2/g [0014]; and the metal oxide of the support can include particles having a size of about 1 μm to about 10 mm [0007], wherein titanium oxide is TiO2 [0032].   Even though the `896 publication considers the high surface area metal oxide as a part of support, silicon oxide is part of the absorbent and can also be interpreted as a promoter in Applicant’s claims because a product is inseparable from its properties (i.e. the absorbent functions as a support and a promoter).  Therefore, the `896 publication anticipates claims 1, 3, 5-7, 10, 12, 14, 17, and 19.

In terms of claim 9 wherein the composition comprises from about 0.05 wt% to about 25.0 wt% promoter, based on the total weight of the composition, claim 21 of the `896 publication teaches the absorbent composition comprises about 5% to about 15% by mass of the bismuth material, and claim 23 of the `896 publication teaches the support comprises at least 5% by mass of the metal oxide (e.g. silicon oxide).  Combining the disclosure of claims 21 and 23 of the `896 publication, the `896 publication would have anticipated Applicant’s claim 9 because claim 9 can be "at once envisaged” from the teaching of claims 21 and 23 of the `896 publication.  Also see the MPEP§2131.02. 

In terms of claims 20-21, claim 14 of the `896 publication teaches the absorbent composition comprises a lead content of about 5% by mass or less; and claim 15 of the `896 publication teaches the absorbent composition is lead-free.

In terms of claim 22, wherein the composition is in a form selected from a group consisting of tablets, extrudates, pellets, rods, moldings and monoliths, and wherein the composition further comprises one or more compounds selected from a group consisting of silver oxide, iron oxide, manganese oxide, cerium oxide, vanadium oxide, tin oxide and niobium oxide, claim 32 of the `896 publication teaches the absorbent is in a form selected from a group consisting of a tablet, an extrudate, a pellet, a rod, a molding and a monolith; and the at least one active metal oxide is selected from a group consisting of a silver oxide, an iron oxide, a manganese oxide, a cerium oxide, a vanadium oxide, a tin oxide and mixtures thereof [0007]. 

In terms of claim 24, see claims 36 and 38 of the `896 publication. 

In terms of claims 27-28, wherein the claimed absorbent has an arsine removal efficiency of > 90%, as measured by a dry colorimetry method using an arsine analyzer; or which exhibits an improved arsine removal efficiency of > 15% compared to the same composition not containing the promoter, as measured by a dry colorimetry method using an arsine analyzer, they are inherited properties of the absorbent of the `896 publication because a product is inseparable from its properties.

In terms of claim 29, the `896 publication discloses a method of making the adsorbents of claim 1 comprising: dispersing a bismuth oxide on a support comprising a metal oxide, wherein the support is contacted with a precursor comprising a bismuth salt, see Abstract [0012], the rejection of claim 1 above for the adsorbents of claim 1.    
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017/030896 (“the `896 publication”) to Vityuk et al. in view of US 2014/0039213 (“the `213 publication”) to Raichle et al. 

Applicant’s claim 26 is drawn to an adsorbent composition comprising a bismuth material, a promoter, and a support, wherein the support comprises particles having a particle size of from about 1 μm to 10 mm, and comprising from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and from about 69 wt% to about 94 wt% titania.

The `896 publication does not teaches an adsorbent composition comprising tungsten oxide nor the specific compositions of from about 2 wt% to about 20 wt% bismuth oxide on a bismuth metal basis; from about 1 wt% to about 11 wt% tungsten oxide; and
from about 69 wt% to about 94 wt% titania (TiO2).  However, the differences are further taught and/or suggested by the `213 publication discloses a shaped catalyst 
    PNG
    media_image1.png
    38
    516
    media_image1.png
    Greyscale
 which contain bismuth oxide, tungsten oxide, and titania (titanium dioxide), see claim 2.   In terms of the ratio of bismuth oxide, tungsten oxide, and titania, claim 2 of the `213 publication teaches “a-h”, “x”, and “y”, which would have rendered Applicant’s claim 26 obvious unless unexpected results are demonstrated for the criticality of the claimed range.   


Conclusions
Claims 1, 3, 5-6, 9-10, 12, 14, 17, 19-22, 24, and 26-29 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731